No. 81-376
             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      1982


IN RE THE MARRIAGE OF
RODNEY LASTER,
                          Petitioner and Appellant,
    and
JUNE M. LASTER,
                          Respondent and Respondent.


Appeal from:     District Court of the Thirteenth Judicial District,
                 In and for the County of Yellowstone
                 Honorable Charles Luedke, Judge presiding.
Counsel of Record:
    For Appellant:
          Boscher and Boschert, Billings, Montana
          Alan J. Lerner argued, Big Fork, Montana




     -
   For Respondent:
          Berger, Sinclair and Nelson, Billings, Montana
          James J. Sinclair argued, Billings, Montana


                                 Submitted:      January 13, 1982
                                     Decided :
         APR 15!!I
                ?$                                 iara $ 5   1992
Filed:


                     $ )&J',l-
                                 /   Clerk
Mr. J u s t i c e Gene B.           Daly d e l i v e r e d t h e Opinion of t h e Court.

           The h u s b a n d ,       Rodney        Laster,       a p p e a l s from a judgment

entered         by    the        District      Court       of    the    Thirteenth         Judicial

D i s t r i c t , Y e l l o w s t o n e County, i n which t h e p a r t i e s ' m a r r i a g e

was    dissolved,            the     marital         estate       divided,        and     the       wife

a w a r d e d $ 3 5 0 p e r month           i n maintenance,            a s well a s attorney

f e e s and c o s t s .

           The L a s t e r s w e r e m a r r i e d f o r t w e n t y - n i n e         years.       They

had t h r e e c h i l d r e n , two a r e now a d u l t s .              The t h i r d c h i l d was

severely disabled,                  b o t h p h y s i c a l l y and m e n t a l l y ,     requiring

total     care.         The w i f e q u i t h e r          s e c r e t a r i a l job    i n 1956 t o

c a r e f o r h e r d i s a b l e d c h i l d , who l i v e d t o t h e a g e o f t e n .

           The h u s b a n d        and w i f e      separated         in April         1979.        The

h u s b a n d moved         to    Montana       i n December           1979 w h i l e     the       wife

stayed i n Pennsylvania.

           After t h e i r separation the wife obtained a job a s a

f l o o r l a d y i n a garment shop.                   S h e i s now f i f t y - e i g h t      years

o l d , and h e r g r o s s s a l a r y is $406.20                e v e r y two w e e k s .

           The       District         Court       determined           that    the      wife's       net

s a l a r y i s $ 3 0 8 e v e r y o t h e r week.           In arriving a t t h i s figure

t h e D i s t r i c t C o u r t s u b t r a c t e d from t h e g r o s s s a l a r y a l l o f

the    itemized         deductions             (federal,         state     and     local        taxes,

s o c i a l s e c u r i t y and u n i o n d u e s ) t a k e n o u t o f t h e w i f e ' s b i -

weekly pay check.                  By m u l t i p l y i n g $ 3 8 8 t i m e s t w e n t y - s i x    pay

periods,        and    dividing           by    twelve,         t h e District Court             found

t h a t t h e w i f e ' s a v e r a g e m o n t h l y s p e n d a b l e incorne i s $ 6 6 7 .

           The       District         Court        found        that    the    wife's         monthly

e x p e n s e s t o t a l $806.          To s u p p l e m e n t h e r i n c o m e , t h e w i f e h a s

rented      a    mobile           home     owned      by    the    parties        for     $165       per

month.
            The w i f e i s n o t e l i g i b l e f o r f u l l r e t i r e m e n t b e n e f i t s

since      s h e began        her    job a f t e r     t h e age of        fifty-f ive.            She

will     receive        a    small     pension         of    $33.60     per      month       if    she

works u n t i l s h e is s i x t y - s e v e n .

            The h u s b a n d i s f i f t y - o n e     years old.          He has n ~ u l t i p l e

s c l e r o s i s b u t i t is i n r e m i s s i o n a n d t h e r e i s no e v i d e n c e o n

t h e r e c o r d t h a t i t i m p a i r s h i s a b i l i t y t o work.            The h u s b a n d

p r e s e n t l y works f o r t h e        f e d e r a l g o v e r n m e n t a s a n OSHA com-

p l i a n c e o f f i c e r i n B i l l i n g s , Montana.

           The      husband's         gross        income       was     $27,854         in    1981,

$25,608 i n 1980.              The D i s t r i c t C o u r t f o u n d t h a t i n 1 9 8 0 t h e

husband's         spendable           income       was       $1,865     per      month.            The

D i s t r i c t Court a r r i v e d a t t h i s f i g u r e by d e d u c t i n g o n l y t h e

federal       taxes     from t h e h u s b a n d ' s        g r o s s income and d i v i d i n g

by twelve.           Unlike         its determination of               t h e w i f e ' s monthly

spendable         income,       the       District       Court did         not    look       to    the

monthly d e d u c t i o n s t a k e n o u t of t h e h u s b a n d ' s paycheck.                   The

District         Court        also        found       that     the    husband's           fiancee

c o n t r i b u t e s $100 p e r week a n d t h i s a d d i t i o n a l i n c o m e would

serve t o o f f s e t f u t u r e l i v i n g expenses.

           In addition t o supporting himself,                             t h e husband          sup-

p o r t s h i s f i a n c e e and h i s f i a n c e e ' s d a u g h t e r .          H i s monthly

expenses         were       found    to    be     $1,535      per     month.         Taking        the

$1,865       spendable          income          and    subtracting            the     $1,535        in

e x p e n s e s , t h e D i s t r i c t C o u r t d e t e r m i n e d t h a t t h e h u s b a n d was

a b l e t o p a y o v e r $300 i n m a i n t e n a n c e t o t h e w i f e .

           The h u s b a n d h a s t h r e e r e t i r e m e n t p r o g r a m s ,    two v e s t e d

b u t n o t m a t u r e d and o n e n o t v e s t e d .         A l l of    t h e payments o f

t h e f i r s t two p l a n s were made d u r i n g t h e p a r t i e s '              marriage.

Under      the    first       plan,       the     husband       will     receive        $750       per
inonth when he r e a c h e s t h e a g e o f                     sixty.         Under     the    second

plan,      the       husband        will       receive           $304     per     month        when     he

reaches        the    age of         fifty-nine.              The       husband        is p r e s e n t l y

contributing           to    a     third       plan     which       will    vest        in    approxi-

mately f i v e years.

            Excluding            the     value        of    the     husband's            retirement

benefits,        the District                Court valued           the marital              assets a t

$73,580,       l i a b i l i t i e s a t $18,359.27,               and n e t m a r i t a l       estate

a t $55,220.73.             The m a j o r d i s p u t e d v a l u a t i o n s a r e t h e f a m i l y

home     in    Pennsylvania              and     the       jewelry      acquired         during       the

marriage.         E v i d e n c e of t h e s e v a l u a t i o n s was i n d e f i n i t e s i n c e

a p p r a i s a l f i g u r e s were b a s e d m o s t l y on t h e p e r s o n a l o p i n i o n s

of   the parties,            formed t h r o u g h          informal        inquiries or            reli-

a n c e on amounts o f i n s u r a n c e c o v e r a g e .

           Except        for       the       retirement           benefits,           the     District

C o u r t d i v i d e d t h e m a r i t a l p r o p e r t y w i t h a p p r o x i m a t e l y 78% t o

t h e w i f e and 2 2 % t o t h e h u s b a n d .             The D i s t r i c t C o u r t l i s t e d

i t s r e a s o n s f o r s u c h a d i s p r o p o r t i o n a t e d i s t r i b u t i o n stat:.ng

that     for     the     past       three        years       the    wife        has     been     solely

r e s p o n s i b l e f o r t h e m o r t g a g e p a y m e n t s o n t h e f a m i l y home and

ten-acre       tract.          This,       coupled with t h e l e n g t h of                  t h e mar-

ridge,      t h e d e v o t i o n of t h e w i f e t o t h e c a r e of h e r d i s a b l e d

c h i l d , t h e w i f e ' s w i l l i n g n e s s t o u n d e r t a k e employment a t t h e

age of        fifty-six          y e a r s and    t h e d i s p a r i t y of          earning     capa-

bilities,         justified            the     distribution.                To     equalize         this

disproportionate              distribution,                the     District        Court        awarded

t h e wife a one-third                 s h a r e i n e a c h of t h e h u s b a n d ' s r e t i r e -

inent p l a n s r a t h e r t h a n t h e o n e - h a l f         share she requested.

           After        considering               the        nature        of     the        property

involved,        i n t h a t t h e p r o p e r t y awarded t o t h e w i f e was n o t
income        produciny         but     incoiae     reducing,        the   ~ i s t r i c tCourt

found      there        was     not     sufficient        property         in   the     marital

e s t a t e t o p r o v i d e f o r t h e r e d s o n a b l e n e e d s of t h e w i f e .    The

District          Court    further          found    that     the    husband      was    finan-

c i a l l y a b l e t o c o n t r i b u t e $350 p e r month f o r t h e s u p p o r t o f

t h e w i f e and awarded h e r t h a t amount u n t i l h e r d e a t h , u n t i l

s h e remarries, o r u n t i l t h e husband r e t i r e s .

           The D i s t r i c t C o u r t f u r t h e r awarded t h e w i f e $541 f o r

h e r e x p e n s e s o f t r a v e l i n g t o Montana and s t a y i n g h e r e d u r i n g

the t r i a l .        Finally,       t h e D i s t r i c t C o u r t found t h a t t h e w i f e

did     not     have      sufficient          funds     to    pay     attorney        fees    and

ordered         the    husband        to    pay     $1,050    in     reasonable       attorney

fees.

           Four b a s i c i s s u e s h a v e b e e n p r e s e n t e d by t h e p a r t i e s :

           1.      Whether t h e D i s t r i c t C o u r t e r r e d i n i t s e q u i t a b l e

apportionment of t h e m a r i t a l e s t a t e ?

           2.         Whether         the   District         Court    erred     in    awarding

maintenance t o t h e wife?

           3.      Whether t h e D i s t r i c t C o u r t e r r e d i n a w a r d i n g t h e

wife a p o r t i o n of t h e husband's r e t i r e m e n t b e n e f i t s ?

           4.         Whether     the       District        Court     erred     in    awarding

a t t o r n e y f e e s and c o s t s t o t h e w i f e ?

           The husband r a i s e s t h r e e i s s u e s i n a d d i t i o n t o t h e s e

basic four:

           1.         Whether    t h e D i s t r i c t C o u r t e r r e d by c o n s i d e r i n g

the   income o f          the husband's           f i a n c e e i n awarding maintenance

t o t h e wife.

           2.         Whether    the husband's           r i g h t t o equal protection

was v i o l a t e d by a w a r d i n g t h e w i f e a s h a r e o f h i s r e t i r e m e n t

benef its.
            3.             Whether      the        District     Court's         judgment           is     a

n u l l i t y s i n c e it d i d n o t s t a t e i n its f i n d i n g s of f a c t s t h a t

the    m a r r i a g e was          irretrievably          broken      or    that      one    of        the

p a r t i e s was d o m i c i l e d i n M o n t a n a .

           The h u s b a n d c o n t e n d s t h a t t h e D i s t r i c t C o u r t a b u s e d

its    discretion                because      a    78%-22% p r o p e r t y     distribution              is

p e r se i n e q u i t a b l e and b e c a u s e t h e v a l u e s t h e D i s t r i c t C o u r t

p l a c e d o n t h e m a i n m a r i t a l a s s e t s w e r e b a s e d on s p e c u l a t i v e

and incompetent e v i d e n c e .                   I t should be noted t h a t              t h e 78%-

22% p r o p o r t i o n          does not         include consideration of                the Dis-

t r i c t Court's division of                      the husband's retirement benefits

and is t h e r e f o r e m i s l e a d i n g .

           In          determining            whether      a   trial        court      abused           its

discretion,                the    standard         for    review    is w h e t h e r    the     trial

c o u r t a c t e d a r b i t r a r i l y w i t h o u t employment o f c o n s c i e n t i o u s

judgment              or    exceeded       the      bounds     of    reason         resulting            in

substantial injustice.                        I n re t h e Marriage o f Creon                 (1981),

- Mont            .   -,         6 3 5 P.2d 1308,   38 St.Rep.         1828;     I n r e Mar-

r i a g e of Martens               ( 1 9 8 1 ) , - Mont.               ,     6 3 7 P.2d 523,        38



           The D i s t r i c t C o u r t ' s d u t y u n d e r        s e c t i o n 40-4-202(1),

MCA,    is t o c o n s i d e r t h e f a c t o r s t h e r e i n a n d t h e n d i v i d e t h e

property equitably.                     An e q u i t a b l e d i v i s i o n d o e s n o t n e c e s -

s a r i l y mean a n e q u a l d i v i s i o n .          A s h a s b e e n n o t e d many t i m e s

by t h i s C o u r t , and most r e c e n t l y i n M a r t e n s :

           " ' A l t h o u g h - D i s t r i c t C o u r t -may e q u a l l y
                                   the                           ---
           divide the marital assets, such a distribu-
           t i o n i s n o t m a n d a t e d by s e c t i o n 40-4-202,         MCA
            . . .
            ~-~          S e c t i o n 40-4-202      i s f l e x i b l e and i t
           v e s t s a good d e a l o f d i s c r e t i o n i n t h e D i s -
           t r i c t Court           ...  W e h a v e s t a t e d , b e f o r e and
           a f t e r t h e adoption of the s t a t u t e , t h a t each
           c a s e must be looked a t i n d i v i d u a l l y , w i t h an
           eye t o its unique circumstances                         .. .' ( C i t a -
           t i o n s omitted.)           I n R e M a r r i a g e o f Aanenson
            In      Finding       of    F a c t No.        17,    the District            Court gave

extensive           reasons       for    giving          the     wife    78% of        the marital

property:         t h e w i f e h a s been s o l e l y r e s p o n s i b l e f o r mortgage

payments         on t h e     f a m i l y home s i n c e 1 9 7 9 , t h e l e n g t h o f             the

marriage,           t h e devotion of              t h e wife      t o her disabled c h i l d ,

and t h e g r e a t d i s p a r i t y i n e a r n i n g c a p a b i l i t y .         The D i s t r i c t

Court      recognized         that       the wife           was    receiving         an    unusually

l a r g e p e r c e n t a g e o f t h e m a r i t a l p r o p e r t y and t o e q u a l i z e t h e

s i t u a t i o n , t h e D i s t r i c t C o u r t d i d n o t award t h e w i f e a s much

of   the     retirement           benefits          as     s h e had     requested.            If    the

d i v i s i o n of    retirement benefits                   is c o n s i d e r e d , t h e wife       in

a c t u a l i t y i s r e c e i v i n g l e s s t h a n 78% o f t h e m a r i t a l e s t a t e .

C l e a r l y , t h e D i s t r i c t Court considered t h e f a c t o r s l i s t e d i n

s e c t i o n 40-4-202,        MCA,          and used v e r y c o n s c i e n t i o u s judgment

i n d i s t r i b u t i n g the property.

           The husband n e x t c o n t e n d s t h a t t h e D i s t r i c t C o u r t d i d

n o t have s u f f i c i e n t c o m p e t e n t e v i d e n c e t o p r o p e r l y e v a l u a t e

the marital estate.                    While i t is t r u e t h a t t h e t r i a l c o u r t

was n o t g i v e n t h e b e s t e v i d e n c e on which t o b a s e i t s v a l u a -

tions,      the D i s t r i c t Court's determinations                         of     values        will

stand      unless          they        are     clearly           erroneous.           Rule     52(a),

M.H.Civ.P.;           In    re     Marriage           of     Creon,      supra.            There      is

nothing        in     the    record           to    show       that     its   valuations            were

c l e a r l y erroneous.

           A D i s t r i c t C o u r t ' s award o f             m a i n t e n a n c e must b e made

i n accordance with                the        factors set          forth      in    s e c t i o n 40-4-

2 8 3 , MCA.     I t is w e l l e s t a b l i s h e d t h a t i n d e t e r m i n i n g whether

a spouse seeking maintenance " l a c k s s u f f i c i e n t property" t o

provide        for    her     need,           "sufficient          property"        means      income
producing,          not       income        consuming      ,    property.             See       section

40-4-203(l)(a),               MCA;     In     re    the Marriage            of     Herron        (1980),

- Mont.                 ,    6 0 8 P.2d 97,    37 S t . R e p .    387;       I n r e t h e Mar-

riage     of     Bowman        (1981),        -      Mont.       -,         6 3 3 P.2d 1198,       38
St.Rep.        1515.

           Here,        the     District           Court       carefully           considered          the

n a t u r e of    the       property        involved       and       the    factors listed              in

section        40-4-203,         MCA.         The    District          Court       found        that    no

matter     how      favorable           the       property distribution                   was    to    the

wife,     such a d i s t r i b u t i o n cannot                substitute          completely for

maintenance.

          While         we     agree        that    the     wife        requires          some    main-

tenance,         it must be noted t h a t t h e D i s t r i c t Court improperly

calculated          the      husband's            monthly       spendable           income.            The

District         Court       looked       only      to    the    federal           taxes    deducted

from t h e h u s b a n d ' s monthly paycheck.                         It failed to consider

other deductions,               such a s s t a t e taxes,               r e t i r e m e n t payments,

h e a l t h and l i f e i n s u r a n c e payments and u n i o n d u e s , i n d e t e r -

mining     t h e husband's monthly spendable                            income.           This error

is n o t c a u s e f o r remand, however, s i n c e t h e husband is s t i l l

a b l e t o p a y $350 p e r month i n m a i n t e n a n c e .

           Under        section           40-4-203(2)(f),                  MCA,     the     District

Court,     in determining               t h e arnount o f m a i n t e n a n c e ,          must con-

s i d e r t h e f i n a n c i a l a b i l i t y o f t h e spouse paying maintenance

t o m e e t h i s own n e e d s w h i l e m e e t i n g t h e n e e d s o f h i s s p o u s e .

When    the      husband's           monthly deductions                 are       subtracted          from

the     figures         used      by        the     District         Court,         the    husband's

rnonthly s p e n d a b l e       incorne       seems t o        be      $300      less     per    month

than    originally calculated.                       Nevertheless,                t h e husband h a s

incorne w h i c h t h e D i s t r i c t C o u r t d i d n o t u s e                in determining
his    s p e n d a b l e ~ n o n t h l y income--namely,               the    c o n t r i b u t i o n s by

his     fiancee,         his     tax     rebate,       and    the       rental        fee     for    his

m o b i l e home.        Taking        into consideration                t h e $401if p e r month

c o n t r i b u t e d by t h e h u s b a n d ' s     f i a n c e e , t h e $1,286 t a x r e f u n d

r e c e i v e d by t h e h u s b a n d ,      and t h e $165 p e r month                rental       fee

for     the    mobile          home,     it    is    apparent          that     the    husband        is

s t i l l a b l e t o pay t h e $350 p e r month                    i n maintenance.                The

District           Court's miscalculation                    is, therefore,                 harmless

error.

            The     husband          contends        that     under          Duffey      v.    Duffey

(1981)        -       Mont     . -,         631 P.2d 697,    38 St.Rep.            1105, t h e

income        of   the    husband's           fiancee cannot             be     used     in    deter-

m i n i n g t h e h u s b a n d ' s a b i l i t y t o pay.

            Duffey        is    not     on     point     here.          It     deals        with    the

c o n s i d e r a t i o n o f a p r e s e n t w i f e ' s income i n d e t e r m i n i n g t h e

a b i l i t y o f t h e husband t o p a y c h i l d s u p p o r t .

            This Court           has     p r e v i o u s l y c o n s i d e r e d and a p p r o v e d a

trial      court's       c a l c u l a t i o n of    "family"          net    income        based     on

t h e e a r n i n g s of t h e husband and h i s f u t u r e w i f e . T h i s f i g u r e

was used t o d e t e r m i n e t h e f u t u r e a b i l i t y o f               t h e husband        to

pay m a i n t e n a n c e .      See,       I n t h e M a r r i a g e o f Cromwell            (1979),

1 8 0 Mont. 40, 588 P.2d 1010.       W s e e no r e a s o n n o t t o f o l l o w
                                                      e

t h e Cromwell c a s e .             The income o f t h e h u s b a n d ' s f i a n c e e may,

t i ~ e r e f o r e , be u s e d t o d e t e r m i n e t h e h u s b a n d ' s     future finan-

cial status.

            The     husband          also     contends       that       the      District        Court

e r r e d by a w a r d i n g t h e w i f e $ 1 , 0 5 0 i n a t t o r n e y f e e s and $541

in costs.

            Under        section        40-4-110,        MCA,      a     District           Court     is

given      discretion           to     award     a   reasonable          amount        in attorney
fees     and     costs       incurred         prior        to    cornmencernent             of    a     pro-

ceeding         and    after      entry       of    judgment.                 In    Wilson v .         Bean

( 1 9 8 1 ) , - Mont.                ,     628 P.2d 287,     38 S t . R e p .       7 5 1 , we s e t

down t h e s t a n d a r d f o r r e v i e w i n g t h e award o f a t t o r n e y f e e s :

            " I n o r d e r t o be awarded f e e s p u r s u a n t t o
            s e c t i o n 40-4-110,         MCA, t h e p e t i t i o n i n g p a r t y
             nus st make a showing of n e c e s s i t y .                          . .
                                                                                    The
            award m u s t be r e a s o n a b l e , and m u s t be b a s e d
            on c o m p e t e n t e v i d e n c e .   ..       Reasonableness is
            shown by means o f a h e a r i n g a l l o w i n g f o r o r a l
            t e s t i m o n y , t h e i n t r o d u c t i o n o f e x h i b i t s , and
            t h e o p p o r t u n i t y t o cross-examine.
            award w i l l n o t b e d i s t u r b e d by t h i s C o u r t i f
                                                                                   . .
                                                                                    The

            i t is s u p p o r t e d by s u b s t a n t i a l e v i d e n c e .           . ."
            (Citations omitted.)                   628 P.2d a t 289.

            Here,      t e s t i m o n y was p r e s e n t e d and n e c e s s i t y shown f o r

the    award o f        attorney fees.                An    uncontested              a f f i d a v i t was

submitted         showing        the       costs      the        wife        incurred         when      she

traveled        to     Montana       to     contest        this        case.          The        District

Court's         award     of    attorney           fees     and       costs         is,     therefore,

s u p p o r t e d by t h e r e c o r d .

           The        husband     contends         next         that     the        District          Court

e r r e d by a w a r d i n g t o t h e w i f e o n e - t h i r d        o f t h e b e n e f i t s from

each of t h e h u s b a n d ' s r e t i r e m e n t p l a n s .              The husband c l a i m s

t h a t s u c h an award is an a b u s e o f d i s c r e t i o n i n l i g h t o f t h e

large      amount       of     property       distributed               to     the       wife     and     in

light      of    the     amount      of     m a i n t e n a n c e awarded.                The h u s b a n d

a l s o contends t h a t          by       awarding        the    wife         a    portion       of    his

retirement           benefits,       t h e D i s t r i c t Court v i o l a t e d             his right

t o e q u a l p r o t e c t i o n under t h e laws.

           The        District      Court's         award        of     retirement               benefits

c a n n o t i n i t s e l f be c o n s i d e r e d u n f a i r .             The D i s t r i c t C o u r t

explicitly            stated    that       maintenance            would         discontinue            when

t h e nusband r e t i r e s .            In l i g h t of        t h e s u b s t a n t i a l evidence

s u p p o r t i n g an award o f m a i n t e n a n c e h e r e ,         the s u b s t i t u t i n g of
a p o r t i o n of            retirement            benefits           f o r n a i n t e n a n c e c a n n o t be

c o n s i d e r e d an a b u s e o f d i s c r e t i o n .

              The         husband's               equal      protection            argument         lacks       any

merit         since         i t was n o t           raised       at trial          and s i n c e t h e r e       is

no       "plain           error"           in     the     distribution              of      the    retirement

benefits.              See,           Easton v.          E a s t o n ( 1 9 7 8 ) , 1 7 5 Mont. 416,      574
P.2d 989,      and           Halldorson v.              Halldorson          (1977),         1 7 5 IJIont.

170,         573 P.2d 169.         The      husband's             argument         also       fails

b e c a u s e no c l a s s i f i c a t i o n was c r e a t e d a s h e c o n t e n d s .

              The         husband            claims        that        two     recent        Supreme          Court

cases s e t            up a c l a s s i f i c a t i o n          "which d i s c r i m i n a t e s         in    its

application                 to       divorce        settlements              against         persons          whose

retirements are not                             under     the     Federal         Railroad         Retirement

Act      or       from       the Military."                   See,      Hisquierdo v,              Hisquierdo

( 1 9 7 9 ) , 439 U,S.                5 7 2 , 99 S . C t .      8 0 2 , 59 L. Ed. 2d 1; McCarty v .

McCarty           ( 1 9 8 1 ) , 49 U.S.L.W. 4850;       f o r Montana's           recognition

of    McCarty             see,        In     re    t h e Marriage            of    McGill         (1981), -

Mont     .            ,     637 P.2d 1 1 8 2 , 38 St.Rep.            2105.

              Quite           simply,             neither       Hisquierdo            nor     McCarty          gave

rise         to     such         a    classification.                   These       cases         were    merely

construing                federal            statutes        and       discerning           the     intent       of

Congress i n enacting those s p e c i f i c r e t i r e m e n t plans.                                        These

c a s e s had no e f f e c t on a n y p r i v a t e o r o t h e r f e d e r a l r e t i r e -

ment p l a n s .             The h u s b a n d is a r g u i n g a p p l e s and o r a n g e s .

              It      i s we11             established            in     this      state      and        in    most

other         states          that,          a s a general             rule,       retirement        benefits

a r e p a r t of            the marital estate.                        For l i s t o f       cases,       s e e 94
                    /.) k
A.L.R.3d4A3                  e t seq.;          I n r e t h e M a r r i a g e of Karr ( 1 9 8 1 ) , -

ivlont   .            ,     628 P.2d 267,      38 S t . R e p .     506,      and c a s e s c i t e d

therein.                  The         reasoning           behind        this        rule      is    that        the
~ i s t r i c tC o u r t ,        in     clpportioning             the     marital             assets,         inust

consider        "the       opportunity                 of    each        for      the      acquisition           of

c d p i t a l a s s e t s and income."                     S e c t i o n 4Q-4-202 (1), MCA.

            The D i s t r i c t C o u r t e x p l i c i t l y f o u n d t h a t m a i n t e n a n c e

would     end when           t h e husband                 retired.        As      a     form o f      marital

property       and a s a               substitute            f o r maintenance,                the District

Court      granted         the         wife       a    one-third          share          in    each       of    the

retirement           plans.            This well-reasoned                  s o l u t i o n is s u p p o r t e d

by     evidence       of      the        wife's         f u t u r e needs          and        the    husband's

future      ability          t o meet            those needs.                  The D i s t r i c t C o u r t ' s

dpportionment                of        r e t i r e m e n t b e n e f i t s must               therefore          be

upheld.

           The l a s t c o n t e n t i o n r a i s e d b y t h e h u s b a n d                      is whether

the District Court's                         failure to          find      t h a t t h e m a r r i a g e was

i r r e t r i e v a b l y broken and t o f i n d t h a t one o f t h e p a r t i e s h a s

b e e n d o m i c i l e d i n Montana f o r n i n e t y d a y s m a k e s t h e D i s t r i c t

C o u r t ' s judgment v o i d f o r l a c k o f j u r i s d i c t i o n .

           The       husband             failed        to     make       any       exceptions             to    the

District Court's                  findings of               f a c t s and c o n c l u s i o n s o f            law.

Failure       to     make         such        exceptions            is     fatal          when      the      issue

involved        does         not        affect         the      substantial               rights        of      the

parties.           See,       In        re      the    Marriage          of      Barron         (1978),         177
Mont. 1 6 1 , 580 P.2d 936;         Turner v.       Turner            ( 1 9 7 1 ) , 1 5 7 Mont.
262,    484 P.2d 1303; and H a l l d o r s o n ,               supra.

           Here,        the        record             supports           the       District            Court's

jurisdiction           both over                t h e s u b j e c t m a t t e r and            the parties.

T h e f a i l u r e t o make t h e s e f i n d i n g s ,              in t h i s case,              is merely

a    technical        oversight                 by    the     District           Court        and    does not

a f f e c t the substantial r i g h t s of the parties.                                       The h u s b a n d ' s

failure         to     except              to        the     District            Court's            findings,
t h e r e f o r e , p r e c l u d e s t h i s C o u r t from r e v i e w o f t h e m a t t e r .

           F i n d i n g no a b u s e o f d i s c r e t i o n b y t h e D i s t r i c t C o u r t ,

i t s judyrnent       is a f f i r m e d .     Respondent's motion               for    reason-

a b l e a t t o r n e y f e e s a n d c o s t s i s g r a n t e d a n d remanded t o t h e

District Court f o r proper determination.




W e concur :